

EXHIBIT 10.17
S CORPORATION TERMINATION AND
TAX SHARING AGREEMENT
This S Corporation Termination and Tax Sharing Agreement, dated as of December
1, 2017 (the “Agreement”), is made by and between Luther Burbank Corporation, a
California corporation (the “Company”), and the trusts and individual(s)
identified on the signature page hereto (each a “Shareholder” and collectively
the “Shareholders”).
RECITALS:
A. The Company has elected to be an S corporation (the “S Election”) under
Section 1362 of the Internal Revenue Code of 1986, as amended (the “Code”).
B. The Company intends to conduct an initial public offering registered under
the Securities Act of 1933, as amended (the “Public Offering”).
C. On the Termination Date (as defined in Section 2.01) the Company’s status as
an S corporation will terminate.
D. The Shareholders are currently the only shareholders of the Company, and will
continue to be so until immediately before the consummation of the Public
Offering.
E. In connection with the Public Offering, and in order to induce the investment
by the public in the Company, the Company and the Shareholders desire to provide
for the termination of the Company’s status as an S Corporation and a tax
allocation and indemnification agreement in connection with tax periods prior to
and following the Termination Date (as defined below), as well as the other
agreements set forth herein.
AGREEMENT:
NOW, THEREFORE, for mutual consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Shareholders do hereby covenant and
agree as follows:
ARTICLE 1
DEFINITIONS
The following terms, as used herein, have the following meanings:
“Accumulated Adjustments Account,” or “AAA” shall have the meaning assigned to
that term by Section 1368(e)(1) of the Code.
“Assumed Tax Rate” means, with respect to any tax period, the maximum combined
federal and state income tax rates for taxpayers who are married and filing
jointly, applicable for such period, taking into account the deductibility of
state income tax for federal income tax purposes, applicable to an individual
resident in California.


“C Short Year” shall have the meaning set forth in Section 1362(e)(1)(B) of the
Code.
“Code” shall have the meaning set forth in Recital A.




--------------------------------------------------------------------------------




“Post-Termination Distribution” shall mean a cash distribution during
the Post-Termination Transition Period as set forth in Section 1371(e) of the
Code to the extent it does not exceed the AAA.
“Post-Termination Transition Period” shall have the meaning set forth in
Section 1377(b)(1) of the Code and shall begin on the day after the last day of
the Company’s S Short Year.
“Public Offering” shall have the meaning set forth in Recital B.
“S Corporation” shall have the meaning set forth in Section 1361 of the Code.
“S Corporation Taxable Income” shall mean, for periods beginning on or after the
date the Company became an S corporation and ending with the close of the last
day of the S Short Year, the sum of (i) the Company’s items of separately stated
income and gain (within the meaning of Section 1366(a)(1)(A) of the Code)
reduced, to the extent applicable, by the Company’s separately stated items of
deduction and loss (within the meaning of Section 1366(a)(1)(A) of the Code) and
(ii) the Company’s nonseparately computed net income (within the meaning of
Section 1366(a)(l)(B) of the Code).
“S Corporation Tax Year” means any taxable period during which the Company had
an S Election in effect, including the S Short Year.
“S Election” shall have the meaning set forth in Recital A.
“S Short Year” shall have the meaning set forth in Section 1362(e)(1)(A) of the
Code.
“S Termination Year” shall have the meaning set forth in Section 1362(e)(4) of
the Code.
“Tax Proceeding” shall have the meaning set forth in Section 2.02.
“Termination Date” shall have the meaning set forth in Section 2.01.
“Treasury Regulations” means the regulations promulgated by the United States
Treasury Department under the Code.
 
ARTICLE 2
S CORPORATION TERMINATION AND TAX SHARING
2.01 Termination of S Corporation Status. Pursuant to Section 1362(d) of the
Code, the Company’s status as an S Corporation shall terminate on the earlier of
(i) on which the Shareholders holding more than one-half of the shares of the
Company stock file a consent to revoke the Company’s status as an S Corporation
in accordance with and in the manner provided by Treasury Regulation Section
1.1362-6(a)(3), which election shall be in substantially the form attached
hereto as Exhibit 1; and (ii) the day on which the Company issues shares of the
Company’s common stock in the Public Offering to one or more shareholders which
causes the Company to no longer qualify as an S Corporation (the “Termination
Date”).
2.02 Payments Related to Future Adjustments. In the event that any final
determination of an adjustment (by reason of an amended return, claim for
refund, audit, judicial decision or otherwise, which determination occurs after
the Termination Date (each, a “Tax Proceeding”)) results in an increase in S
Corporation Taxable Income, the Company shall distribute to the each Shareholder
within 30 days of such final determination, cash in an amount equal to (i) the
product of (A) the amount of increase in taxable income to such Shareholder
resulting from the adjustment and (B) the Assumed Tax Rate plus (ii) any
interest and penalties imposed thereon.
2.03 Liability for Taxes Incurred During the S Short Year and for Tax Periods
Ending Prior to the Termination Date. Each Shareholder severally, and not
jointly, covenants and agrees that: (i) such Shareholder has duly included (to
the best of such Shareholder’s knowledge), or will duly include, in such
Shareholder’s federal, state, and local




--------------------------------------------------------------------------------




income tax returns, such Shareholder’s respective allocable shares of all items
of income, gain, loss, deduction, or credit attributable to the S Short Year of
the Company, (ii)its federal, state and local income tax returns shall, to the
extent required by applicable law, include such Shareholder’s allocable share of
S Corporation Taxable Income of the Company from all sources through and
including the close of business on the last day of the S Short Year of the
Company, and (iii) such Shareholder shall, to the extent required by applicable
law, pay any and all taxes such Shareholder is required to pay, as a result of
being a shareholder of the Company, for all taxable periods (or that portion of
any period) during which the Company was an S Corporation.
2.04 Shareholder Indemnification for Tax Liabilities. The Shareholders severally
(according to the relative percentage of the outstanding shares of the Company’s
common stock owned by each Shareholder on the last day of any applicable period
to which a liability described below relates) and not jointly, each hereby agree
to indemnify and hold the Company harmless from, against and in respect of any
unpaid income tax liabilities of the Company (including interest and penalties
imposed thereon) (i) which are attributable to the S Short Year or (ii) which
are incurred by the Company as a result of a final determination of an
adjustment (by reason of a Tax Proceeding) to the taxable income of the
Shareholders for any period, including the S Short Year or thereafter, and which
(in the case of this clause (ii)) are attributable to a decrease for any period
in the Shareholders’ taxable income and a corresponding increase for any period
in the taxable income of the Company. Each Shareholder shall pay to the Company
cash in an amount equal to: (A)(i) the amount of such increase in the tax
liabilities of the Company, plus (ii) any interest and penalties imposed
thereon, multiplied by (B) such Shareholder’s percentage of the outstanding
shares of the Company’s common stock owned by each Shareholder on the last day
of any applicable period to which a liability described below relates in
proportion to such Shareholder’s ownership of the shares of the Company’s common
stock owned by such Shareholder immediately prior to the effectiveness of the
revocation of the election to be treated as an S Corporation.
2.05 Company Indemnification for Tax Liabilities. The Company hereby indemnifies
and agrees to hold the Shareholders harmless from, against and in respect of
income tax liabilities (including interest and penalties imposed thereon), if
any, incurred by the Shareholders as a result of a final determination of an
adjustment (by reason of a Tax Proceeding) to the taxable income of the Company
for any period ending after the Termination Date (including, without limitation,
the C Short Year) which results in an increase for any period in the taxable
income of the Shareholders. The Company shall distribute to each Shareholder
cash in an amount equal to (i) the product of (A) the amount of such increase in
the taxable income of such Shareholder resulting from such final determination
and (B) the Assumed Tax Rate, plus (ii) any interest and penalties imposed
thereon.


2.06 Payments. The Shareholders or the Company, as the case may be, shall make
any payment required under Sections 2.04 or 2.05 of this Agreement within 30
days after receipt of notice from the other party that a final determination of
an adjustment (by reason of a Tax Proceeding) has occurred and a payment is due
by such party to the appropriate taxing authority.
2.07 Termination Payments to Shareholders. Immediately after the closing of the
Public Offering, the Company shall distribute to the Shareholders in proportion
to the ownership of the shares of the Company’s common stock owned by each
Shareholder: (i) an amount equal to $40,000,000; and (ii) if not distributed
prior to the closing of the Public Offering, an amount equal to the estimated
federal and state tax liabilities of Shareholders for taxable income of the
Company during the S Short Year of the Company attributable to such Shareholder,
and in respect of which no prior tax distribution shall have been made (the
“Estimated Distribution”). Within 90 days of the effectiveness of the
termination of the Company’s S Election, the Company shall make any necessary
adjustments to the Company’s income during the S Short Year attributable to the
Shareholders and, (x) if the amount of the Estimated Distribution to a
Shareholder is less than the amount equal to the product of (A) the amount of
increase in taxable income to such Shareholder resulting from the adjustment and
(B) the Assumed Tax Rate (the “Final Distribution”), then the Company shall,
within 30 days thereafter, distribute to the Shareholders and amount equal to
the excess of the Final Distribution over the Estimated Distribution; and (y) if
the amount of the Final Distribution is less than the Estimated Amount, then
each Shareholder shall, within 30 days thereafter, deliver to the Company an
amount equal to the excess of the Estimated Distribution over the Final
Distribution.




--------------------------------------------------------------------------------




ARTICLE 3
ALLOCATION OF INCOME
3.01 Short Taxable Years. The parties acknowledge that the taxable year in which
the S corporation status of the Company is terminated will be an “S Termination
Year” for tax purposes, as defined in Section 1362(e)(4) of the Code. Pursuant
to Section 1362(e)(1) of the Code, the S Termination Year of the Company shall
be divided into two short taxable years: an “S Short Year” and a “C Short Year.”
As defined in Section 1362(e)(1)(A) of the Code, the S Short Year shall be that
portion of the Company’s S Termination Year ending on the day immediately
preceding the Termination Date. Pursuant to Section 1362(e)(1)(B) of the Code,
that portion of the S Termination Year beginning on the Termination Date and
ending on the last day of the taxable year shall be the C Short Year of the
Company.
3.02 Closing of the Books. The Company and the Shareholder understand that for
tax purposes (including for purposes of determining the Company’s S Corporation
Taxable Income for its S Short Year), the Company will, where the Termination
Date is established in as a result of the filing of consents in accordance with
Section 2.01(i) hereof, allocate its items of income, gain, loss, deduction and
credit for its calendar year between the S Short Year and the C Short Year based
on a “closing of the books.”
ARTICLE 4
TAX MATTERS
4.01. Refunds. If the Company receives a refund of any income tax (including
penalties and interest) for any period prior to the Termination Date, or as to
which it has previously been indemnified by the any Shareholder, the Company
shall pay an amount equal to such refund, within 30 days after receipt thereof,
to such Shareholder on the last day of any applicable period to which the refund
relates. If a Shareholder receives a refund of any income tax (including
penalties and interest) as to which such Shareholder has previously been
indemnified by the Company, such Shareholder shall, within 30 days after receipt
thereon, remit an amount equal to such refund to the Company (for the avoidance
of doubt, such refund shall be determined assuming such Shareholder’s only items
of income, loss or deduction arise from the Company during the S Short Year).
4.02. Notice and Tax Proceedings.
(a) Any time that any Shareholder believes that such Shareholder may be entitled
to a payment under this Agreement as a result of a Tax Proceeding such
Shareholder shall use reasonable efforts to promptly notify the Company of such
Tax Proceeding.
(b) The Company will have the option to represent itself in any Tax Proceeding,
at its own expense and using advisors of the Company’s choice.
(c) The Shareholders shall cooperate fully with the Company in any Tax
Proceeding and each such Shareholder shall have the right, but not the
obligation, to participate in such Proceeding at such Shareholder’s own expense.
(d) Breach by a Shareholder of any of the provisions of this Section 4.01 will
terminate the Company’s obligation to make payments to such Shareholder under
Article 2 to the extent any such breach materially prejudices the result of any
Tax Proceeding.
4.03. Inconsistent Reporting. If a Shareholder hereafter reports an item on such
Shareholder’s income tax return in a manner materially inconsistent with the tax
treatment reflected in the Schedule K-1 or other tax information provided to the
Shareholders by the Company for a taxable period during which the Company had an
S Election in effect, the Shareholder shall notify the Company of such treatment
before filing the Shareholder’s income tax return. If such Shareholder fails to
notify the Company of such inconsistent reporting, such Shareholder shall be
liable to the Company for any losses, costs or expenses (including reasonable
attorneys’ fees) arising from such inconsistent reporting, including an audit.




--------------------------------------------------------------------------------






ARTICLE 5
MISCELLANEOUS
5.01 Post-Termination Distributions. To the extent practicable and to the extent
consistent with applicable law, payments or other distributions made to the
Shareholders pursuant to Article 2 will be treated as Post-Termination
Distributions for U.S. federal income tax purposes and any correspondingly
applicable state and/or local tax purposes.
5.02 Other Distributions. To the extent that the Company’s tax return preparers
determine that such payments or distributions cannot be properly treated as
Post-Termination Distributions, then the amount of any distribution made to the
Shareholders pursuant to Article 2 shall be increased by the amount of the
Shareholders’ additional tax liability, if any, resulting from such payments or
distributions, as reasonably determined by the Company’s tax return preparers,
assuming that the Shareholders pay tax at the Assumed Tax Rate.
5.03 Confidentiality. Each of the parties agrees that any information furnished
pursuant to this Agreement is confidential and, except as and to the extent
required by law, or otherwise during the course of an audit or contest or other
administrative or legal proceeding, shall not be disclosed to any person or
entity.


5.04 Successors and Access to Information. This Agreement shall be binding upon
and inure to the benefit of any successor, heirs or personal representatives to
any of the parties, by merger, acquisition of assets or stock in the Company or
otherwise, to the same extent as if the successor, heir or personal
representative had been an original party to this Agreement or the applicable
Shareholder for the taxable period in question, and in such event, all
references herein to a party shall refer instead to the successor, heir or
personal representative of such party; provided, however, that for purposes of
calculating the tax liability to which any payments under this Agreement would
relate, the original Shareholders’ tax liability shall be taken into account,
but any payments in connection therewith shall be made to the successor, heir or
personal representative of the original Shareholders.
5.05 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California excluding (to the greatest
extent permissible by law) any rule of law that would cause the application of
the laws of any jurisdiction other than the State of California.
5.06 Headings. The headings in this Agreement are for convenience only and shall
not be deemed for any purpose to constitute a part or to affect the
interpretation of this Agreement.
5.07 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one counterpart.
5.08 Electronic Transmission. Any facsimile or electronically transmitted copies
hereof or signature hereon shall, for all purposes, be deemed originals.
5.09 Notices. Any notice or communication required or permitted to be given
under this Agreement shall be in writing (including telecopy communication) and
mailed, telecopied or delivered to the parties at the addresses specified
in Schedule A or at such other address as one party may specify by notice to the
other party. All such notices and communications shall be effective when
received. Any payment required to be made under this Agreement shall be mailed
or delivered to the parties at the addresses specified in Schedule A or at such
other address or account as one party may specify by notice to the other party.
5.10 Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the maximum extent




--------------------------------------------------------------------------------




practicable. In any event, all other provisions of this Agreement shall be
deemed valid, binding, and enforceable to their full extent.
5.11 Effective Date and Survival. This Agreement shall be effective as of the
Termination Date and shall remain in force and be binding so long as the
applicable period of assessments (including extensions) remains unexpired for
any taxes contemplated by this Agreement; provided, however, that if the Public
Offering has not been consummated on or before December 31, 2017, this Agreement
will be void, having no force or effect.
5.12 Successor Provisions. Any reference herein to any provisions of the Code or
Treasury Regulations shall be deemed to include any amendments or successor
provisions thereto as appropriate.
5.13 Integration; Amendments. Except as explicitly stated herein, this Agreement
embodies the entire understanding between the parties relating to its subject
matter and supersedes and terminates all prior agreements and understandings
among the parties with respect to such matters. No promises, covenants or
representations of any kind, other than those expressly stated herein, have been
made to induce any party to enter into this Agreement. This Agreement shall not
be modified or terminated except by a writing duly signed by each of the parties
hereto, and no waiver of any provisions of this Agreement shall be effective
unless in a writing duly signed by the party sought to be bound.
5.14 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY DISPUTE ARISING OUT OF THIS AGREEMENT. EACH PARTY (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.14.
[Signature Page Follows]
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this S Corporation Termination and
Indemnification Agreement on the date first set forth above.


LUTHER BURBANK CORPORATION




                        By: /s/ Victor S Trione
VICTOR S TRIONE TRUST




By: /s/ Victor S Trione
Victor S. Trione, Trustee


VICTOR HENRY DAVID TRIONE TRUST




By: /s/ John Hamann
John Hamann, Trustee


MADELYNE VICTORIA TRIONE TRUST




By: /s/ John Hamann
John Hamann, Trustee


MARK H. TRIONE AND CATHERINE L. TRIONE TRUST




By: /s/ Mark H Trione
Mark H Trione, Trustee


HENRY MARK TRIONE 1997 IRREVOCABLE TRUST




By: /s/ John Hamann
John Hamann, Trustee




DENISE CATHERINE TRIONE 1997 IRREVOCABLE TRUST




By: /s/ John Hamann
John Hamann, Trustee






--------------------------------------------------------------------------------






SALLY PATRICIA TRIONE 1997 IRREVOCABLE TRUST




By:                     
, Trustee


GEORGE AND BICE MANCINI




By: /s/ George Mancini
                        George Mancini


        
GEORGE MANCINI 2006 TRUST




By: /s/ George Mancini
George Mancini, Trustee




--------------------------------------------------------------------------------






SCHEDULE A
Notices


To the Company:     Luther Burbank Corporation
Legal Department
520 Third Street, 4th Floor
Santa Rosa, CA 95401


With a copy to:             lega@lbsavings.com




To the Shareholders:        VIMARK
John Hamann
P.O. Box NN
Santa Rosa, CA 95402


George Mancini    
555 Thyme Place
San Rafael, CA 94903


With a copy to:            N/A




--------------------------------------------------------------------------------






EXHIBIT 1


__________, 2017


VIA [Telecopier]
Internal Revenue Service
___________________
___________________
___________________




RE:    Luther Burbank Corporation
520 Third Street, Fourth Floor
Santa Rosa, CA 95401
TIN 68-0270948


Ladies and Gentlemen:


In accordance with §1362(d) of the Internal Revenue Code of 1986, as amended
(the “Code”), the above referenced company, Luther Burbank Corporation (the
“Company”) hereby revokes the election under §1362(a) of the Code to be an S
corporation, effective as of _____________, 2017. As of the time of revocation,
the number of issued and outstanding shares of the Company’s stock is
42,000,000. There are no shares of nonvoting stock issued or outstanding as of
the revocation date


Attached hereto are executed consents of shareholders of the Company holding
more than one-half of the issued and outstanding shares of the Company’s stock.


LUTHER BURBANK CORPORATION




By:                         
Laura Tarantino
Executive Vice President &
Chief Financial Officer


